Citation Nr: 0819900	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-11 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the appellant filed a timely substantive appeal as to 
the claim of new and material evidence to reopen a previously 
denied claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant; niece of appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to July 1973 
and August 1977 to his death in August 1986.  The appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California, which determined that the 
appellant had not timely appealed an October 2002 
administrative decision that found new and material evidence 
to reopen a previously denied claim of entitlement to service 
connection for the cause of the veteran's death had not been 
received.  Thus, the only issue presently before the Board is 
whether the appellant submitted a timely substantive appeal 
to perfect her appeal of the underlying claim.  

The appellant has moved from California to South Carolina.  
Therefore, jurisdiction of her appeal was transferred to the 
RO in Columbia, South Carolina.

The appellant testified before a Decision Review Officer 
(DRO) in July 2007.  The appellant also testified before the 
undersigned Acting Veterans Law Judge at a central office 
hearing in March 2008.  Copies of the transcripts of both of 
these hearings have been associated with the claims file.  At 
the time of the central office hearing, the undersigned held 
the record open for 30 days to allow for the submission of 
additional evidence.  This period has elapsed.  See 38 C.F.R. 
§ 20.709.


FINDINGS OF FACT

1.  In an October 2002 administrative decision, the RO found 
new and material evidence to reopen a previously denied claim 
of entitlement to service connection for the cause of the 
veteran's death had not been received.

2.  The appellant filed a timely notice of disagreement, and 
the San Diego RO subsequently mailed a statement of the case 
(SOC) to the appellant on August 5, 2004.

3.  The appellant submitted a substantive appeal, which was 
received by the San Diego RO on October 14, 2004; a postmark 
is not of record.

4.  The appellant did not file a substantive appeal within 60 
days of August 5, 2004; she did not submit a request for 
extension of time for filing a substantive appeal prior to 
the expiration of the 60 days.


CONCLUSION OF LAW

The appellant did not timely appeal the administrative 
decision that found new and material evidence to reopen a 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death had not been received.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303, 20.304, 20.305 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The VCAA contains a number of provisions pertaining to claim 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  The RO did not issue the appellant a specific 
VCAA notice regarding the issue of timeliness.  The United 
States Court of Appeals for Veterans Claims (Court) has not 
determined specifically whether the VCAA applies to the issue 
of timeliness of an appeal.  

Nevertheless, the claims file has been carefully reviewed to 
ascertain whether remand to the RO is necessary.  Unlike many 
questions subject to appellate review, the issue of whether 
the appellant submitted a timely substantive appeal, by its 
very nature, has an extremely narrow focus.

In the January 2005 letter that notified the appellant that 
she had not timely appealed the October 2002 decision, the 
appellant was informed that appeals must be perfected within 
one year of the date she was originally notified of the 
decision being appealed or 60 days from the date of the SOC.  
Further, in her testimony before the RO and Board, the 
appellant has demonstrated knowledge that the evidence must 
indicate that she filed a substantive appeal within 60 days 
of the date of the SOC.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30 (2007).

It appears clear that there are no outstanding records or 
other evidence that could support the claim.  Further, the 
appellant has not contended that any notification 
deficiencies or deficiencies in the duty to assist have 
resulted in prejudice.

As the appellant had knowledge of the evidence she needed to 
submit to substantiate the issue presently before the Board 
and it does not appear that there is any available evidence 
regarding this issue that has not been obtained, regardless 
of whether the VCAA applies to the instant case, a remand for 
further notice or assistance is not necessary.  
Significantly, any additional development or notification 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 541, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).

Legal Criteria 

An appeal consists of a timely filed notice of disagreement 
in writing and, after the issuance of a SOC, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  A substantive 
appeal consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  As a general rule, a substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the SOC to the appellant or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later, to perfect an appeal 
of any issue adjudicated by the RO.  See 38 C.F.R. § 20.302.  
If an appeal is not perfected within the time specified by 
the regulation, the RO's determination becomes final.  38 
U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  38 U.S.C.A. § 5108.

An extension of the 60-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303.  Except in cases where the 
submission of additional evidence requires the issuance of a 
supplemental SOC (SSOC) pursuant to 38 C.F.R. § 19.31, the 
filing of additional evidence after receipt of notice of an 
adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
See 38 C.F.R. §§ 20.302(b), 20.304.  

When the Rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  In calculating this 5-day period, Saturdays, Sundays 
and legal holidays will be excluded.  38 C.F.R. § 20.305.  
38 C.F.R. § 20.306 lists the legal holidays.

The Court has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or 
adequacy of response shall be determined by the Board.

Factual Background

A January 1987 rating decision determined that the veteran's 
cause of death was not service connected; the RO found that 
the veteran's death was directly due to his own willful 
misconduct.  The January 1987 rating decision was not 
appealed, and it became final.  

The appellant filed a claim to reopen in August 2002.  In 
October 2002, the San Diego RO sent the appellant an 
administrative decision denying the claim.  The appellant 
filed a timely notice of disagreement.  On August 5, 2004, 
the San Diego RO mailed the appellant an SOC to the address 
listed in her claim and on the notice of disagreement.

On October 14, 2004, the San Diego RO date stamped a document 
sent from the appellant.  In this letter, the appellant 
reiterated her contention that the veteran's cause of death 
was service connected.  This letter constituted a substantive 
appeal.  See 38 C.F.R. § 20.202.  At the top of this letter, 
she wrote the address in California that had been used 
throughout this appeal (that is, since the time of her August 
2002 claim).  There is no postmark of record.  

In her substantive appeal, the appellant also wrote that her 
"first appeal" was mailed to an address stated on her 
application, but that she had to move.  She wrote that she 
had "no knowledge of this letter being mailed to the address 
stated, or did anyone that resided at this residence."  
Although unclear, it appears by "first appeal" she is 
referring to the claim denied in January 1987.

In March 2005, the RO received the appellant's notice of 
disagreement to the decision that the October 2004 
substantive appeal had been untimely.  She wrote that she had 
requested certain documents, but the failure of the 
possessors of those documents to provide her with the needed 
information prevented her from being able to "accurately 
complete" the VA Form 9 that she received.  She requested 
additional time to secure this information.  She provided a 
new address in South Carolina.  In her April 2006 substantive 
appeal regarding the issue of timeliness, the appellant 
indicated that she should not be faulted for circumstances 
beyond her control.

In July 2007 testimony before the DRO, the appellant 
testified that when the VA Form 9 was sent, she was in the 
process of moving.  She indicated that information was being 
sent to her former address and at the "present time" to the 
address in South Carolina.  She further testified that she 
missed the deadline by one day and felt she did not have the 
"accurate time" to submit the document.  She indicated that 
she should get another chance to appeal.

The appellant's niece concurred in the appellant's testimony, 
including the testimony that the documents being sent were 
being "mixed up."  She testified that the appellant did 
send things in as soon as she could. 

In her March 2008 testimony before the Board, she contended 
that she had mailed the substantive appeal on time, but also 
indicated that there were mitigating circumstances that could 
have prevented her from submitting the document in a timely 
manner.  Her representative also indicated that the appellant 
had filed all other documents in a timely manner.  She 
testified that when she received the document she was living 
in California, but that when VA received the document she was 
already in South Carolina.  She testified that she went to 
the RO in Charleston and was informed that the document was 
there, but had not gotten to the right person.  In this 
regard, the appellant indicated that the Charleston RO 
informed the appellant that the RO had received the form on a 
particular day, but that some days had passed by the time the 
form was incorporated into the claims file or date stamped.  
The niece testified that the appellant's testimony was 
credible and that the appellant did everything in a timely 
manner.

Analysis

The appellant failed to perfect her appeal of the October 
2002 administrative decision that found new and material 
evidence to reopen a previously denied claim of entitlement 
to service connection for the cause of the veteran's death 
had not been received.

As the August 5, 2004 SOC was issued more than a year after 
the October 2002 rating decision was issued, the appellant's 
substantive appeal had to be received within 60 days of 
August 5, 2005.  The San Diego RO date stamped the 
substantive appeal as being received on October 14, 2004.  As 
there is no postmark of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA.  See 38 C.F.R. § 20.305.  Applying this rule 
and excluding the intervening Saturday, Sunday and Columbus 
Day, the substantive appeal is considered to have been 
received on October 6, 2004.  See 38 C.F.R. § 20.306.  The 60 
days expired on October 4, 2004.

Although the Board has sought for a basis on which to find 
that the appellant's substantive appeal timely, there is 
simply no such basis.  The claims file does not contain any 
identifiable any document filed within the requisite time 
period that satisfies the requirements for perfecting the 
appeal.  

The appellant did not request an extension prior to 
expiration of the time limit for filing a substantive appeal, 
and although the March 2005 notice of disagreement contains a 
request for additional time, this request was made after the 
expiration of the time limit, and therefore, is not 
effective.  38 C.F.R. § 20.303.  The appellant testified, in 
essence, that her move across the country and inability to 
obtain certain documents prevented her from filing the 
substantive appeal earlier.  However, the RO sent the SOC to 
the address the appellant had provided and the appellant 
listed this address on the October 14, 2004 substantive 
appeal.  Further, there is no basis for finding that the time 
period had been equitably tolled.  See generally McPhail v. 
Nicholson, 19 Vet. App. 30, 33 (2005) (wherein the Court 
discussed, but did not decide, the issue of whether equitable 
tolling applies under 38 U.S.C.A. § 7105).

In addition, although the appellant contends that an employee 
of the Charleston RO told her that the substantive appeal had 
been received prior to being date stamped, the October 14, 
2004 date stamp is from the San Diego RO, not the Charleston 
RO.  Thus, the appellant's testimony is inconsistent with the 
objective findings.  Moreover, the appellant's testimony that 
she was informed by the Charleston RO that her substantive 
appeal was received prior to the date stamp does not rebut 
the presumption of administrative regularity.  In this 
regard, it is presumed that government officials have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  
While the Ashley case dealt with regularity in procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994), the Court applied the presumption of regularity to 
procedures at the RO level, such as in the instant case.  The 
Court specifically held that a statement of an appellant, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  There is no clear evidence of 
record to rebut this presumption.  

In view of the foregoing, the appellant did not timely file a 
substantive appeal to the October 2002 administrative 
decision and that rating decision is final.  


ORDER

As an appeal of the October 2002 administrative decision was 
not perfected, the appeal of that decision is dismissed.



____________________________________________
L.B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


